Citation Nr: 1708905	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1991.  His awards include the National Defense Service Medal and the Army Achievement Medal 3rd OLC with Bronze Star.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in an April 2016 rating decision the RO granted service connection for residuals of basilar tip aneurysm with headaches, bilateral visual field defects, right temporal/occipital stroke, and residuals of basilar tip aneurysm with posterior head numbness.  10 percent ratings were assigned for residuals of basilar tip aneurysm with headaches and for bilateral visual field defects, and noncompensable ratings were assigned for right temporal/occipital stroke (in addition to a temporary total rating for a period of convalescence) and for residuals of basilar tip aneurysm with posterior head numbness.  In February 2017, the Veteran submitted a VA Form 9 in which he stated that he wished to appeal his aneurysm rating of 10%.  The Board notes that effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2016); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  As the Veteran has not submitted an NOD Form 21-0958 regarding this issue, it will not be addressed further herein.  The Veteran is advised that if he wishes to initiate an appeal with respect to the aneurysm rating, an NOD Form 21-0958 must be filed by April 4, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In this case, the Veteran asserts that he has been unable to work since January 2000 due to his service-connected brain aneurysm residuals and hypertension.  He maintains that he is unable to perform daily activities without fear of having another stroke.  In support of his claim, he submitted opinions from his private radiologist, Dr. Pema.  In August 2007, Dr. Pema stated that the Veteran has a history of hypertension and ruptured basilar aneurysm, is restricted to lifting less than ten pounds, and is unable to work.  In January 2011, Dr. Pema added that the Veteran has an elevated risk of rupturing an intracranial aneurysm because of his hypertension, and that he instructs patients in the Veteran's condition not to lift more than 20-25 pounds or to exercise strenuously for fear of raising blood pressure.  

In February 2016 and March 2016, the Veteran was afforded VA eye, hypertension, and neurological examinations.  The eye examiner noted visual field loss in the left lower quadrant, but opined that the Veteran's eye condition would not affect his ability to work.  The hypertension examiner stated that the Veteran's hypertension would affect his ability to work, but did not further elaborate other than to refer to the eye and neurological examinations.  During the neurological examination, the Veteran reported that he occasionally forgets things that people tell him.  The Montreal Cognitive Assessment test was administered, and the Veteran scored a 21 out of 30.  The examiner reported that the Veteran had a history of cognitive impairment, and noted that cognitive impairment was possibly related to recent stress, and that he seemed at risk for sleep apnea.  In describing the effects of the Veteran's ability to function in an occupational environment, the examiner noted that the vision trouble would limit him in a job that requires good peripheral vision.

The Board finds that remand is required to schedule the Veteran for a VA examination to evaluate the functional effects of his service-connected disabilities.  Although the neurological examiner discussed the effects of the Veteran's visual disability, he did not evaluate the effects of the Veteran's cognitive deficits, or discuss the Veteran's hypertension, which was identified by clinicians as causing some occupational impairment.  

Additionally, the AOJ should attempt to obtain updated private treatment records, including records from Dr. Pema, Mt. Carmel Hospital, and Ohio Health, as well as updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his brain aneurysm residuals and hypertension since February 2012, to include Dr. Pema, Mt. Carmel Hospital, and Ohio Health.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for an examination by a physician.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The physician is asked to evaluate the extent to which the Veteran's service-connected disabilities (bilateral field defects associated with residuals of basilar tip aneurysm, hypertension, residuals of basilar tip aneurysm with headaches, residuals of right temporal/occipital stroke associated with basilar tip aneurysm, and residual posterior head numbness associated with basilar tip aneurysm), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

In rendering this evaluation, the examiner is invited to comment on the significance, if any, of (1) the findings of cognitive impairment and the Montreal Cognitive Assessment score of 21 out of 30 reported during the February 2016 VA neurological examination, (2) Dr. Pema's letters noting that the Veteran should refrain from carrying weight in excess of 10-20 pounds due to his hypertension, and (3) the Veteran's assertion that working would increase his risk of another aneurysm.

All findings and conclusions should be set forth in a legible report.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




